       Case 9:20-cv-01306-TJM Document 11 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


STEVEN D. SZATANEK,

                            Petitioner,
       v.                                                       9:20-CV-1306
                                                                (TJM)

SUPERINTENDENT,

                            Respondent.


APPEARANCES:                                                    OF COUNSEL:

STEVEN D. SZATANEK
Petitioner pro se
16-B-0449
Five Points Correctional Facility
Caller Box 119
Romulus, NY 14541

HON. LETITIA JAMES                                              PRISCILLA STEWARD, ESQ.
Attorney for Respondent                                         Ass't Attorney General
New York State Attorney General
The Capitol
Albany, New York 12224

THOMAS J. McAVOY
United States Senior District Judge


                                    DECISION and ORDER

       Petitioner Steven Szatanek sought federal habeas corpus relief pursuant to 28 U.S.C.

§ 2254. Dkt. No. 1, Petition ("Pet."). Respondent was directed to answer the petition on or

before March 5, 2021. Dkt. No. 2, Decision and Order ("October Order"); Dkt. No. 6, Letter

Request; Dkt. No. 7, Text Order (granting respondent's request for an extension)

       Petitioner recently filed a letter with the Court, admitting to several criminal actions and
       Case 9:20-cv-01306-TJM Document 11 Filed 02/23/21 Page 2 of 2




requesting that his habeas petition be withdrawn. Dkt. No. 8. The Court issued a Decision

and Order informing petitioner that his "voluntary withdrawal of his habeas petition . . . may

result in any future petition being subject to dismissal as time-barred," and granting him thirty

days leave to clarify whether he wished to voluntarily withdraw his petition or proceed. Dkt.

No. 9, Decision and Order ("February Order") at 2. Petitioner timely complied with the

February Order and filed a letter motion which renewed his voluntary request to withdraw his

petition. Dkt. No. 10, Motion to Withdraw.

       Accordingly, petitioner's motion is granted.

       WHEREFORE, it is

       ORDERED that petitioner's motion to withdraw (Dkt. No. 10) is GRANTED and the

petition is DISMISSED WITHOUT PREJUDICE; and it is further

       ORDERED that the Clerk serve copies of this Decision and Order upon petitioner in

accordance with the Local Rules.

Dated: February 23, 2021




                                                2
